Order unanimously modified by striking out the last paragraph of said order, and providing in lieu thereof as follows: — Ordered that the “ Second ” cause of action set forth in the complaint against defendants-appellants be and the same hereby is dismissed, pursuant to rule 107 of the Rules of Civil Practice upon the ground that said cause of action did not accrue within the time limited by law for the commencement of an action thereon, and that the receiver has no capacity to sue on the cause of action arising out of section 278, subdivision 1, paragraph a, of the Debtor and Creditor Law.— And as so modified affirmed, with ten dollars costs and disbursements to the defendants-appellants against the plaintiff-appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ. [See 168 Mise. 494.]